Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (4/15/2029), is being examined under the first inventor to file provisions of the AIA .   Claims (1-14) were examined in a Non-Final on 10/15/2021. A FINAL office action in response to Applicants submission on 1/15/2021 was mailed on 3/30/2021. Claims 1-14 were examined. A second Non-Final examining claims 1, 3, 9 and 10 was mailed on 09/23/2021 in response to a request for continued examination under 37 CFR 1.114 dated 9/2/2021.
This office action is in response to Applicants submission for reconsideration and arguments dated 12/21/2021. No claims were amended.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not fully persuasive.
The rejection of claim 9 under 35 USC § 112 (b) is removed in view of the explanation that the power control unit adjusts the reflected power to be minimum to have load power as close to set power as possible. This however is done by matching (at perfect matching reflected power or second measurement will be close to 0) and not by adjusting generated power as included in the claim. This is how it is interpreted. 

Applicants arguments regarding rejection under 35 USC § 103 are however not persuasive. Hancock is used to show the generation of center frequency, and bandwidth by modulation which creates plurality of frequency components, amplifier, attenuator, detection of forward power and reflected power and control of tuning to reduce reflected power. The generation of wave form would be from the combination of the center frequency and several modulation products of frequencies. Since detection of forward power and reflected power is sensed by the microprocessor A/D and calibration would be obvious. 
Applicants argument about control of amplifier in Hancock is not relevant and does not diminish the stated disclosure. Regarding the carrier pitch as understood, this would result from the difference of frequency in frequency components and would result from modulation in Hancock or Kaneco. 
Regarding correction coefficient, in case where there is a linear relation ship between measured value and actual value a single multiplier will do. This would be obvious to one of ordinary skill in the art.  
   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “microwave generation unit”, waveform generation unit, “power control unit”, “measurement unit”, “wave detection unit”, “processing unit” and “microwave output device” in independent claims 1 and some dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Microwave output device is understood to be structure disclosed in Fig 2, Fig 4 or Fig 5 as different embodiments and disclosed generally as Fig 1-16.
Microwave generation unit a part of microwave output device is understood to be structure according to Fig 2 disclosed in block 16a
Waveform generation unit is understood to be a structure according to Fig 2 and disclosed as in block 161 inside block 16a. Waveform generation unit generates a microwave having a center frequency, a band width and a carrier pitch. Details of waveform generation unit are disclosed in Fig 3. 
Power control unit is understood to be a structure according to Fig 2 and disclosed as in block 162 inside block 16a. This could be processor.
Measurement units are understood be the structure according to Fig 2 as disclosed in 16g or 16i as attached to a directional coupler. Measurement unit includes, wave detection unit (200), A/D converter and a processing unit (206) as disclosed in Fig 6 and similar units in Fig 7.
Processing unit is understood to be where application of correction coefficients is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chritopher Paul Hancock (US 20100296977) in view of Y Ogami (JP 2015-195158) (From IDS).
Chritopher Paul Hancock discloses an apparatus for generating plasma (Fig 1) using microwave frequencies, which includes conventional components like wave form generator (Fig 4c-129), amplifier (500), attenuator (20), directional coupler (60, 70, 80 and 90) and detector (120). The frequency could include center frequency and a band width (Para 155). The system is controlled by a microprocessor controller (140). The detector includes diode detector (Para 171). The sensing means allow the control of microwave power level, duty cycle and waveform of the microwave power (Para 66). Regarding claim 9 the system uses stub tuner (100) which is adjusted by the microprocessor for good match to reduce reflected power (See also Para 391)
Christopher Hancock does not disclose using correction of measurement of forward or reflected power using directional coupler. 

Ogami discloses correction of different frequency components by using correction coefficients dedicated to those frequency components.
Y Ogami discloses a plasma processing system (Fig 1),  a system control unit (5) high-frequency power source putting out a central frequency  for example 40MHz and band width generated as modulation products of first and second harmonics (Para 4), an RF detection unit (Fig 2-24) detects the traveling wave and the reflected wave voltage; the fundamental wave detection unit ( Fig 2-273) includes two digital band pass filters 273a and 273b; the traveling wave voltage and the reflected wave voltage, side band frequencies are detected by an inter-frequency detection unit 274, which includes a correction unit 274c for correcting different frequencies and a data storage unit 274d for storing correction data used by the different frequency correction units 274, plurality of first correction coefficients are set for first frequency components of travelling wave and plurality of second correction coefficients for reflected wave (Fig 2),  a bidirectional coupler of the RF detection unit (Fig 11-105), a matrix of coefficients (Fig 5). 
It would have been obvious for one of ordinary skill in the art to apply correction coefficients to each frequency component as being associated to each frequency component as taught in Ogami. Both Hancock and Ogami disclose center frequency and a bandwidth around the central frequency. 

Ogami discloses power control unit which controls the power in feedback control (Fig 2-27 and See para 136). Storage of correction coefficients is disclosed in Fig 5 and the processing unit is disclosed in Ogami 274 and 271c.
Regarding claim 3 measurement unit for reflected power is disclosed as in 274b.
Claims 1, 3, 9 and 10 are also rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (US 20150022086) in view of Y Ogami (JP 2015-195158).
Kaneko et al disclose a controller to control a plasma processing apparatus including a microwave generation unit (41a) that generates a microwave having a center frequency (Para 61), a power, and a bandwidth respectively corresponding to a set frequency (Para 61), a set power, and a set bandwidth designated from a controller (Para 57); and an output that outputs a microwave propagating from the microwave generation unit. Center frequency and band width are further disclosed in Fig 3 where a spectrum level detector (102) detects a spectrum of frequencies and also in Fig 11 and 12 where center frequency and band width are clearly illustrated. 
Kaneko et al disclose a first directional coupler that outputs a part of a travelling wave propagating toward the output from the microwave generation unit (54); and a first measurement unit that determines a first measured value indicating a power of the travelling wave at the output on a basis of the part of the travelling wave output from the first directional coupler (55a), wherein the first measurement unit includes a first wave detection unit that generates an analog 
Regarding A/D convertor it is noted that as the signal from (55a) goes to CPU it would need A/D convertor (Fig 20-79c, 80c).
Regarding one or more first correction coefficients, it is noted that Kaneko et al do not explicitly disclose correction coefficient applied to A/D output corresponding to the travelling wave.
As discussed above, Ogami discloses correction of different frequency components by using correction coefficients dedicated to those frequency components.
Y Ogami discloses a plasma processing system (Fig 1),  a system control unit (5) high-frequency power source putting out a central frequency  for example 40MHz and band width generated as modulation products of first and second harmonics (Para 4), an RF detection unit (Fig 2-24) detects the traveling wave and the reflected wave voltage; the fundamental wave detection unit ( Fig 2-273) includes two digital band pass filters 273a and 273b; the traveling wave voltage and the reflected wave voltage, side band frequencies are detected by an inter-frequency detection unit 274, which includes a correction unit 274c for correcting different frequencies and a data storage unit 274d for storing correction data used by the different frequency correction units 274, plurality of first correction coefficients are set for first frequency components of travelling wave and plurality of second correction coefficients for reflected wave (Fig 2),  a bidirectional coupler of the RF detection unit (Fig 11-105), a matrix of coefficients (Fig 5). 

Regarding carrier pitch, it is noted that carrier pitch of the plurality of frequency components is the difference between adjacent frequency components. By ordering frequency components therefore, frequency pitch becomes inherently ordered.
Ogami discloses power control unit which controls the power in feedback control (Fig 2-27 and See para 136). Storage of correction coefficients is disclosed in Fig 5 and the processing unit is disclosed in Ogami 274 and 271c.
Regarding claim 3 measurement unit for reflected power is disclosed as in 274b.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroshi Matoba (US 20070152678) from IDS is relevant for disclosing calibration constants for determination of accurate values for forward and reflected power.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716